Exhibit 10.33

 

AMENDMENT NO. 2

 

TO

 

 INDEPENDENT CONTRACTOR AGREEMENT

 

This Amendment No. 2 to the Independent Contractor Agreement (“Amendment”),
dated August 3, 2017 (the “Effective Date”), is by and between Drone Aviation
Holding Corp., a Nevada corporation with an address 11651 Central Parkway #118,
Jacksonville, FL 32224 (the “Company”), and Dr. Phillip Frost, 4400 Biscayne
Blvd, Miami FL 33137 (the “Contractor”).

 

WHEREAS, the parties entered into an Independent Contractor Agreement on August
27, 2014 (the “Agreement”); and

 

WHEREAS, the parties amended the Agreement on May 1, 2016 pursuant to that
certain Amendment No. 1 (the “First Amendment”); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth below,
with the understanding that all other provisions of the Agreement shall remain
unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1.Section 3 of the Agreement - Term The term of the Agreement is hereby extended
from May 1, 2017 until April 30, 2018 (the “Expiration Date”).



 

2.Section 4 of the Agreement shall be amended in its entirety to include the
following:



 

Compensation: As compensation for the Services performed by Contractor during
the term from May 1, 2017 until April 30, 2018, the Company shall compensate
Contractor as follows:

 

(a) Equity Compensation: As Compensation for the Services performed by
Contractor during the term of this Amendment, Drone shall issue Contractor (x) a
warrant to purchase 2,000,000 shares of the Company’s Common Stock, par value
$0.0001 per share (the “Common Stock”) at a price of $1.00 per share in
accordance with the form of Warrant attached hereto as Exhibit A (the “Warrant”)
and (y) 150,000 unregistered shares of the Company’s Common Stock (the
“Consulting Shares”), which Consulting Shares shall fully vest upon the
occurrence of a Change of Control (as hereinafter defined).

 



 

 

 

(b) A "Change of Control" shall be deemed to have occurred if, after the
Effective Date, (i) the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) of securities
representing more than 30% of the combined voting power of the Company is
acquired by any "person" as defined in sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any subsidiary of the Company, or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), (ii) the merger or consolidation of the Company with or into another
corporation where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation,
(iii) the sale or other disposition of all or substantially all of the Company's
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition, or (iv) during any period
of two consecutive years, individuals who at the beginning of such period were
members of the Company’s Board of Directors ("Incumbent Directors") cease for
any reason (other than death) to constitute at least a majority thereof;
provided that each new director whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period shall be deemed an Incumbent Director unless such approval was made
directly or indirectly in connection with an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board.

 

3.       This Amendment shall be deemed part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Agreement. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the Agreement unless otherwise provided. Except as specifically
modified hereby, all of the provisions of the Agreement, which are not in
conflict with the terms of this Amendment, shall remain in full force and
effect.



 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 



  DRONE AVIATION HOLDING CORP.         By:     Name: Kendall W. Carpenter    
Title:   Chief Financial Officer                                   Dr. Phillip
Frost 

 



 - 2 - 

 

 

EXHIBIT A

 

FORM OF WARRANT

 

 

[to be inserted]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 



 

 AMENDMENT NO. 2

 

TO

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Amendment No. 2 to the Independent Contractor Agreement (“Amendment”),
dated August 3, 2017 (the “Effective Date”), is by and between Drone Aviation
Holding Corp., a Nevada corporation with an address 11651 Central Parkway #118,
Jacksonville, FL 32224 (the “Company”), and Steven Rubin, 4400 Biscayne Blvd,
Miami FL 33137 (the “Contractor”).

 

WHEREAS, the parties entered into an Independent Contractor Agreement on August
27, 2014 (the “Agreement”); and

 

WHEREAS, the parties amended the Agreement on May 1, 2016 pursuant to that
certain Amendment No. 1 (the “First Amendment”); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth below,
with the understanding that all other provisions of the Agreement shall remain
unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1.Section 3 of the Agreement - Term The term of the Agreement is hereby extended
from May 1, 2017 until April 30, 2018 (the “Expiration Date”).

 

2.Section 4 of the Agreement shall be amended in its entirety to include the
following:

 

Compensation: As compensation for the Services performed by Contractor during
the term from May 1, 2017 until April 30, 2018, the Company shall compensate
Contractor as follows:

 

(a) Stock Compensation: As Compensation for the Services performed by Contractor
during the term of this Amendment, Drone shall issue Contractor 100,000
unregistered shares of the Company’s common stock, par value $0.0001 (the
“Consulting Shares”), which shall fully vest upon the occurrence of a Change of
Control (as hereinafter defined).

 



 - 3 - 

 

 

(b) A “Change of Control” shall be deemed to have occurred if, after the
Effective Date, (i) the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 30% of the combined voting power of the Company is
acquired by any “person” as defined in sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any subsidiary of the Company, or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), (ii) the merger or consolidation of the Company with or into another
corporation where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation,
(iii) the sale or other disposition of all or substantially all of the Company’s
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition, or (iv) during any period
of two consecutive years, individuals who at the beginning of such period were
members of the Company’s Board of Directors (“Incumbent Directors”) cease for
any reason (other than death) to constitute at least a majority thereof;
provided that each new director whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period shall be deemed an Incumbent Director unless such approval was made
directly or indirectly in connection with an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board.

 

3.            This Amendment shall be deemed part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Agreement.
All initial capitalized terms used in this Amendment shall have the same meaning
as set forth in the Agreement unless otherwise provided. Except as specifically
modified hereby, all of the provisions of the Agreement, which are not in
conflict with the terms of this Amendment, shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 

  DRONE AVIATION HOLDING CORP.         By:     Name:  Kendall W. Carpenter  
Title: Chief Financial Officer                 Steven Rubin

 

 

- 2 -



 

 

